Dodge, J.
The facts of the present case leave but little room for dispute upon legal propositions. The only questions open upon attempted collateral attack upon any judgment are whether the court, in its rendition, had jurisdiction of the subject-matter and of the attacking party. No question is raised upon the jurisdiction of the court of common pleas of Ohio generally over actions to recover upon promissory notes, and to foreclose any mortgage securing the same. Jurisdiction of. defendant’s person depends in this case on the fact that he voluntarily appeared in the action. Such fact has been found by the circuit court, and the finding has support from a writing signed by him, declaring such appearance, sent to plaintiff’s attorney, at his request, for the obvious pur*624pose of being filed. Some attempt is made to assert that ibis' paper was fraudulently obtained. Sucb contention is negatived by tbe finding of tbe trial court, against wliicb we certainly find no clear preponderance of evidence. This would seem to settle tbe matter, but appellant argues that tbe jurisdiction over bis person thus conferred was only for tbe purposes of tbe action pending, as measured by plaintiff’s pleading called tbe “Petition,” which be asserts did not contemplate any personal judgment, and especially none in favor of tbe present plaintiff, Christ. It might be interesting to examine bow far construction of pleadings, and adjustment of relief thereto, is within tbe jurisdiction of a court upon default, and whether a mistake therein is mere matter of error, examinable only on direct attack, or a wandering outside of jurisdiction, so as to be reviewable collaterally; but in this case we find nothing of either. Tbe petition set forth tbe indebtedness on tbe note payable to William F. Christ, and belonging to him, except for tbe interest of $600 therein belonging to tbe plaintiff bank, and, upon tbe first cause of action, prayed judgment for tbe amount alleged to be due thereon, which prayer was reiterated at tbe close of tbe petition, with further prayer that tbe proceeds of foreclosure sale be applied, $600 and interest thereon to tbe plaintiff bank, and tbe remainder to Christ. Thus tbe petition clearly contains a prayer for personal judgment against this appellant, and in sucb form as to protect tbe rights alleged. Those rights are recovery by Christ of tbe whole ■ debt, except as $600 and interest must be awarded tbe plaintiff bank. Such is tbe judgment rendered, and now sued on. It is entirely responsive to tbe prayer, and in no wise exceeds tbe relief which appellant must have known was demanded, bad be concerned himself to examine tbe petition filed in tbe action to which be voluntarily appeared. No lack of jurisdiction, whether of tbe subject-matter or of tbe person of tbe defendant, appearing, tbe validity of tbe judgment sued on cannot *625be attacked, otherwise in this action, and such record establishes appellant’s indebtedness and fully supports the judgment now appealed from, which, therefore, is correct.
By the Oourt. — Judgment affirmed.